DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive. 
The Applicant argues that: 
Tsuda and Xu fail to disclose or render obvious “communicating, by the network
controller equipment, to the user equipment, an instruction to access the backhaul equipment via the first network connection and the second network connection in accordance with the first route.” 
As discussed in the Interview, while Tsuda could arguably be alleged to broadly
“facilitate[] .. . enabling the user equipment to be able to access the backhaul equipment via the first network connection and second network connection in accordance with the first route,” Tsuda does not specifically control the user equipment in selecting routes to connect to backhaul equipment. Based at least in these limitations of Tsuda, the present amendments to claim 1 that recite “communicating, by the network controller equipment, to the user equipment, an instruction to access the backhaul equipment via the first network connection and the second network connection in accordance with the first route” clearly distinguish over Tsuda. Assignee’s representative submits that Xu fails to cure these deficiencies of Tsuda. (see pages 8-9 of Applicant’s arguments)
	The Examiner respectfully disagrees. Tsuda, in for example, paragraph p. [0121], teaches that the central unit CU (i.e., network controller equipment) gives an instruction to construct a backhaul line between relay base station 301 and relay base station 303 as illustrated in figures 8A and 8B, the CU designates the optimum path through which data is exchanged between the donor base station 201 and terminal apparatus 401.  Therefore, Tsuda teaches that the control unit provides instructions to select and establish the optimal route for the communication between the terminal and the backhaul equipment.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over TSUDA (US 2021/0345218) in view of XU et al. (US 2021/0258244).
Regarding claim 1, Tsuda discloses a method comprising: 
selecting, by network controller equipment comprising a processor (p. [0111], lines 16-19; the selection of an optimum path may be performed by a node called the CU (Central Unit), the CU may be reworded as the communication control apparatus), first network routing information corresponding to a first route from first network equipment to backhaul equipment via second network equipment (p. [0108]; Fig. 7 illustrates a selection of a path (i.e., first routing information) between the donor base station (i.e., backhaul equipment) and the terminal apparatus 40 (i.e., user equipment) via relay base station 303 (i.e., first network equipment) and relay base station 302 (i.e., second network equipment)), wherein a first network connection has been established between the second network equipment and the backhaul equipment (Fig. 7, p. [0108]; the relay base station 302 (i.e., second network equipment) has backhaul line BH2 (i.e., established connection) with respect to donor base station (i.e., backhaul equipment)); 
wherein a second network connection has been established between the first network equipment and a user equipment (Fig. 7; terminal apparatus 402 (i.e., user equipment) communicates via an access line of the relay base station 303 (i.e., first network equipment), thus there is a second connection established between the terminal apparatus 402 (i.e., user equipment) and the relay base station 303 (i.e., first network equipment); and 
communicating, by the network controller equipment, to the user equipment, an instruction to access the backhaul equipment (p. [0121], [0133],[0136]; the central unit CU provides instructions to the terminal and relays to construct a backhaul line between the relay stations (i.e., network equipment) and establish a path to the donor base station according to the designated optimum path)  via the first network connection and second network connection in accordance with the first route (p. [0111], lines 16-19; the selection of an optimum path may be performed by a node called the CU (Central Unit), the CU may be reworded as the communication control apparatus; p. [0108] and Fig. 7; the selected path (i.e., routing) for terminal apparatus 402 (i.e., user equipment), allows access to the donor base station (i.e., backhaul equipment) via the relay base station 302 (i.e., first network equipment) and relay base station 303 (i.e., second network equipment) and respective connections, as illustrated in Figure 7).
But, Tsuda does not particularly disclose communicating, by the network controller equipment to the first network equipment, the first network routing information.
However, Xu teaches communicating, by a network controller equipment to first network equipment, routing information (p. [0037], [0045]-[0047], [0053]-[0055], [0072], [0075]; the donor central unit CU (i.e., network controller equipment) provides routing information to IAB nodes (i.e., network equipment) that indicates how to route the traffic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tsuda with the teachings of Xu, since such a modification would allow the network equipment to obtain routing information and determine how to establish a route via the available intermediary nodes informed with the routing information. 
Regarding claim 2, the combination of Tsuda and Xu disclose the method of claim 1, Tsuda discloses wherein the backhaul equipment comprises a donor node according to an integrated access backhaul network topology (p. [0108]; Fig. 7 illustrates a selection of a path to the donor base station (i.e., backhaul equipment)).
Regarding claim 3, the combination of Tsuda and Xu disclose the method of claim 1, Xu discloses further comprising, communicating, by the network controller equipment to the first network equipment, second network routing information corresponding to a second route from the first network equipment to the backhaul equipment (p. [0046]-[0049]; the donor-CU (i.e., network controller equipment) send the routes (i.e., first routing information and second routing information, etc.) to branching nodes, IAB nodes (i.e., first network equipment); the routing information includes unlink route to reach at least one donor (i.e., backhaul equipment) - abstract) via third network equipment (Figs. 2-3; the topology includes a plurality of IAB nodes (i.e., network equipment) as shown in figure 2, such IAB12 that could be considered a third network equipment), wherein a third network connection has been established between the third network equipment and the backhaul equipment (Figs. 2-3; the topology includes a plurality of IAB nodes (i.e., network equipment) as shown in figures 2-3, such IAB12 that could be considered a third network equipment; note that IAB12 has an established connection to the backhaul equipment/donor). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tsuda with the teachings of Xu, since such a medication would allow the network equipment (i.e., nodes) to adapt an uplink route to the backhaul equipment based on plurality of routes and network equipment that is available to reach the backhaul equipment (abstract; p. [0049])
Regarding claim 7, the combination of Tsuda and Xu disclose the method of claim 3, Tsuda3 discloses wherein the second network routing information was generated based on a hop count associated with the first route (p. [0191]; the donor base station considers the number of hops in determining the optimal path).
Regarding claim 8, the combination of Tsuda and Xu disclose the method of claim 7, Tsuda discloses wherein the second route comprises a lower hop count than the hop count of the first route (p. [0115], [0123]).
Regarding claim 9, the combination of Tsuda and Xu disclose the method of claim 1, Tsuda discloses wherein the first network equipment comprises an access point operating as a relay node within an integrated access backhaul network topology (p. [0108]; Fig. 7 illustrates a selection of a path (i.e., first routing information) between the donor base station (i.e., backhaul equipment) and the terminal apparatus 40 (i.e., user equipment) via relay base station 303 (i.e., first network equipment)).
Regarding claim 10, the combination of Tsuda and Xu disclose the method of claim 1, Tsuda discloses wherein the first route was selected from available routes between the first network equipment and the backhaul equipment (Fig. 7; p. [0111], lines 16-19; p. [0108]-[0111]; the selection of an optimum path may be performed by a node called the CU (Central Unit), the CU may be reworded as the communication control apparatus).
Regarding claim 11, Tsuda discloses first network equipment (Fig. 7, i.e., relay base 
station 303), comprising: a processor (p. [0094]); and a memory (p. [0092]) that stores executable instructions that, when executed by the processor, facilitate perform of operations, comprising:
establishing a first network connection to a user equipment (Fig. 7; terminal apparatus 402 (i.e., user equipment) communicates via an access line of the relay base station 303 (i.e., first network equipment), thus there is a second connection established between the terminal apparatus 402 (i.e., user equipment) and the relay base station 303 (i.e., first network equipment); 
receiving, from network controller equipment:
	an instruction to communicatively link the user equipment to backhaul equipment (p. [0121], [0133],[0136]; the central unit CU provides instructions to the terminal and relays to construct a backhaul line between the relay stations (i.e., network equipment)), 
first routing information corresponding to the a first route to backhaul equipment via second network equipment (p. [0108]; Fig. 7 illustrates a selection of a path (i.e., first routing information) between the donor base station (i.e., backhaul equipment) and the terminal apparatus 40 (i.e., user equipment) via relay base station 303 (i.e., first network equipment) and relay base station 302 (i.e., second network equipment)), wherein a first route was selected by the network controller equipment based on the second network equipment (p. [0111], lines 16-19; the selection of an optimum path may be performed by a node called the CU (Central Unit), the CU may be reworded as the communication control apparatus); and 
based on the first network routing information, establishing a second network connection with the second network equipment, wherein the second network equipment to communicatively link the user equipment is for enabling the user equipment to be able to communicatively link to the backhaul equipment via the first network connection and the second network connection in accordance with the first route (p. [0111], lines 16-19; the selection of an optimum path may be performed by a node called the CU (Central Unit), the CU may be reworded as the communication control apparatus; p. [0108] and Fig. 7; the selected path (i.e., routing) for terminal apparatus 402 (i.e., user equipment), allows access to the donor base station (i.e., backhaul equipment) via the relay base station 302 (i.e., first network equipment) and relay base station 303 (i.e., second network equipment) and respective connections, as illustrated in Figure 7;  p. [0121], [0133],[0136]; the central unit CU provides instructions to the terminal and relays to construct a backhaul line between the relay stations (i.e., network equipment) and establish a path to the donor base station according to the designated optimum path).
But, Tsuda does not particularly disclose receiving, from the network controller equipment, the first network routing information.
However, Xu teaches communicating, by a network controller equipment, the routing information (p. [0037], [0045]-[0047], [0053]-[0055], [0072], [0075]; the donor central unit CU (i.e., network controller equipment) provides routing information to IAB nodes (i.e., network equipment) that indicates how to route the traffic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tsuda with the teachings of Xu, since such a modification would allow the network equipment to obtain routing information and determine how to establish a route via the available intermediary nodes informed with the routing information. 
Regarding claim 12, the combination of Tsuda and Xu disclose the first network equipment of claim 11, Tsuda discloses wherein the backhaul equipment comprises a donor node according to an integrated access backhaul network topology (p. [0108]; Fig. 7 illustrates a selection of a path to the donor base station (i.e., backhaul equipment)).
Regarding claim 13, the combination of Tsuda and Xu disclose the first network equipment of claim 11, Xu discloses wherein the operations further comprise: receiving, from the network controller equipment, second routing information corresponding to a second route to the backhaul equipment via third network equipment (p. [0046]-[0049]; the donor-CU (i.e., network controller equipment) send the routes (i.e., first routing information and second routing information, etc.) to branching nodes, IAB nodes (i.e., first network equipment); the routing information includes unlink route to reach at least one donor (i.e., backhaul equipment) - abstract), wherein
a third network connection has been established between the third network equipment (Figs. 2-3; the topology includes a plurality of IAB nodes (i.e., network equipment) as shown in figure 2, such IAB12 that could be considered a third network equipment), and the backhaul equipment, and wherein the second route was selected by the network controller equipment based on a connection characteristic of the second network connection (Figs. 2-3; the topology includes a plurality of IAB nodes (i.e., network equipment) as shown in figures 2-3, such IAB12 that could be considered a third network equipment; note that IAB12 has an established connection to the backhaul equipment/donor). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tsuda with the teachings of Xu, since such a medication would allow the network equipment (i.e., nodes) to adapt an uplink route to the backhaul equipment based on plurality of routes and network equipment that is available to reach the backhaul equipment (abstract; p. [0049]).

Regarding claim 14, the combination of Tsuda and Xu disclose the first network equipment of claim 11, Tsuda discloses wherein the connection characteristic comprises a hop count associated with the first route (p. [0191]; the donor base station considers the number of hops in determining the optimal path).
Regarding claim 15, the combination of Tsuda and Xu disclose the first network equipment of claim 14, Tsuda discloses wherein the second route has a lower hop count than the hop count of the first route (p. [0115], [0123])
Regarding claim 16, the combination of Tsuda and Xu disclose the first network equipment of claim 11, Tsuda discloses wherein the first network equipment comprises an access point operating as a relay node within an integrated access backhaul network topology (p. [0108]; Fig. 7 illustrates a selection of a path (i.e., first routing information) between the donor base station (i.e., backhaul equipment) and the terminal apparatus 40 (i.e., user equipment) via relay base station 303 (i.e., first network equipment)).
Regarding claim 17, the combination of Tsuda and Xu disclose the first network equipment of claim 11, Tsuda discloses wherein the first route was selected from available routes between the first network equipment and the backhaul equipment (Fig. 7; p. [0111], lines 16-19; p. [0108]-[0111]; the selection of an optimum path may be performed by a node called the CU (Central Unit), the CU may be reworded as the communication control apparatus).
Regarding claim 18, Tsuda discloses a non-transitory machine-readable medium (p. 
[0102]), comprising executable instructions that, when executed by a processor of an integrated access backhaul centralized controller system, facilitate performance operations, comprising: 
selecting, by network controller equipment comprising a processor (p. [0111], lines 16-19; the selection of an optimum path may be performed by a node called the CU (Central Unit), the CU may be reworded as the communication control apparatus), first network routing information corresponding to a first route from first network equipment to backhaul equipment via second network equipment (p. [0108]; Fig. 7 illustrates a selection of a path (i.e., first routing information) between the donor base station (i.e., backhaul equipment) and the terminal apparatus 40 (i.e., user equipment) via relay base station 303 (i.e., first network equipment) and relay base station 302 (i.e., second network equipment)), wherein a first network connection has been established between the second network equipment and the backhaul equipment (Fig. 7, p. [0108]; the relay base station 302 (i.e., second network equipment) has backhaul line BH2 (i.e., established connection) with respect to donor base station (i.e., backhaul equipment)); 
wherein a second network connection has been established between the first network equipment and a user equipment (Fig. 7; terminal apparatus 402 (i.e., user equipment) communicates via an access line of the relay base station 303 (i.e., first network equipment), thus there is a second connection established between the terminal apparatus 402 (i.e., user equipment) and the relay base station 303 (i.e., first network equipment); and 
based on the first network routing information, instructing, via the second network connection, the user equipment (p. [0121], [0133],[0136]; the central unit CU provides instructions to the terminal and relays to construct a backhaul line between the relay stations (i.e., network equipment) and establish a path to the donor base station according to the designated optimum path) to access the backhaul equipment via the first network connection and second network connection in accordance with the first route (p. [0108] and Fig. 7; the selected path (i.e., first routing information) for terminal apparatus 402 (i.e., user equipment), allows access to the donor base station (i.e., backhaul equipment) via the relay base station 302 (i.e., first network equipment) and relay base station 303 (i.e., second network equipment) and respective connections, as illustrated in Figure 7).
But, Tsuda does not particularly disclose communicating, by the network controller equipment to the first network equipment, the first network routing information.
However, Xu teaches communicating, by a network controller equipment to first network equipment, routing information (p. [0037], [0045]-[0047], [0053]-[0055], [0072], [0075]; the donor central unit CU (i.e., network controller equipment) provides routing information to IAB nodes (i.e., network equipment) that indicates how to route the traffic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tsuda with the teachings of Xu, since such a modification would allow the network equipment to obtain routing information and determine how to establish a route via the available intermediary nodes informed with the routing information. 
Regarding claim 19, the combination of Tsuda and Xu disclose the non-trasnsitory machine-readable medium of claim 18, Tsuda discloses wherein the backhaul equipment comprises a donor node according to an integrated access backhaul network topology (p. [0108]; Fig. 7 illustrates a selection of a path to the donor base station (i.e., backhaul equipment)).
Regarding claim 20, the combination of Tsuda and Xu disclose the non-transitory machine-readable medium of claim 18, Xu discloses wherein the operations further comprise: communicating to the first network equipment, second routing information corresponding to a second route from the first network equipment to the backhaul equipment via third network equipment (p. [0046]-[0049]; the donor-CU (i.e., network controller equipment) send the routes (i.e., first routing information and second routing information, etc.) to branching nodes, IAB nodes (i.e., first network equipment); the routing information includes unlink route to reach at least one donor (i.e., backhaul equipment) - abstract), wherein a third network connection has been established between the third network equipment (Figs. 2-3; the topology includes a plurality of IAB nodes (i.e., network equipment) as shown in figure 2, such IAB12 that could be considered a third network equipment) and the backhaul equipment (Figs. 2-3; the topology includes a plurality of IAB nodes (i.e., network equipment) as shown in figures 2-3, such IAB12 that could be considered a third network equipment; note that IAB12 has an established connection to the backhaul equipment/donor). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tsuda with the teachings of Xu, since such a medication would allow the network equipment (i.e., nodes) to adapt an uplink route to the backhaul equipment based on plurality of routes and network equipment that is available to reach the backhaul equipment (abstract; p. [0049]).


Allowable Subject Matter
5.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643